Citation Nr: 0805023	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-24 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a cervical spine 
condition.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for a right shoulder disability.   

3.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband

ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1990 and from February to June 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2002 and September 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  The 
November 2002 rating decision, in pertinent part, denied 
service connection for a neck injury.  The September 2004 
rating decision, in pertinent part, granted service 
connection for right shoulder impingement syndrome, claimed 
as right shoulder and right arm injury, evaluated as 10 
percent disabling, and granted service connection for right 
knee patellofemoral tracking syndrome, evaluated as 
noncompensable.  Both grants of service connection were 
effective August 26, 2002.  

A June 2006 rating decision granted an increased initial 
evaluation of 10 percent for right knee, traumatic arthritis.  
Despite the grant of this increased evaluation, the veteran 
has not been awarded the highest possible evaluation.  As a 
result, she is presumed to be seeking the maximum possible 
evaluation and her claim remains in appellate status.  A.B. 
v. Brown, 6 Vet. App. 35 (1993).  

In July 2007 the veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.  

At the July 2007 hearing, subsequent to issuance of the most 
recent supplemental SOC (SSOC), the veteran submitted reports 
of recent medical treatment.  This evidence was accompanied 
by a waiver of review by the agency of original jurisdiction 
(AOJ).  See 38 C.F.R. § 20.1304 (2007).  
The issues of entitlement to service connection for cervical 
spine condition and entitlement to an initial evaluation in 
excess of 10 percent for a right knee condition are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to December 9, 2006, the veteran's right shoulder 
disability was manifested by complaints of pain with 
limitation of motion.  

2.  Since December 9, 2006, the veteran's right shoulder 
disability has been manifested by complaints of pain with 
limitation of motion and complaints of recurrent dislocation 
and subluxation with medical evidence of instability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a right shoulder disability, prior to December 9, 
2006, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5200-5203 (2007).  

2.  The criteria for an evaluation of 20 percent for a right 
shoulder disability have been met, effective December 9, 
2006.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5203.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007).

A January 2005 VCAA letter informed the veteran of the 
information and evidence required to establish entitlement to 
an increased evaluation for her service connected right 
shoulder disability.  This letter satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
she was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.  

With respect to the fourth element, the January 2005 VCAA 
letter stated, "If you have any evidence in your possession 
that pertains to your claim, please send it to us."  The 
veteran was thus adequately advised of the fourth element of 
the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, notice 
was provided after the initial decision, however, the timing 
deficiency was remedied by the issuance of VCAA notice 
followed by readjudication of the claim.  The June 2006 
statement of the case (SOC) and October and December 2006 
supplemental SOCs (SSOCs) considered the claim based on all 
the evidence of record.  These readjudications acted to 
remedy any timing defect in regard to the VCAA.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  
        
In this case, service connection has already been established 
and the veteran is seeking an increased evaluation for her 
right shoulder disability, thus, the first three 
Dingess/Hartman notice elements have been satisfied.  The 
January 2005 VCAA letter provided notice on the rating 
element.  This letter did not include notice on the effective 
date element.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the United States Court of Appeals for Veterans 
Claims (Court) held that once service connection is granted 
and an effective date and rating have been assigned, the 
claim is substantiated and further VCAA notice is not needed.  

In any event, a June 2006 letter provided notice regarding 
disability ratings and effective dates.  This letter had a 
timing deficiency which was remedied by readjudication of the 
claim in the October and December 2006 SSOCs.  

Finally, the Board is aware of the Court's recent decision in 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board is aware that the January 2005 VCAA 
letter does not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board does not find that any 
such procedural defect constitutes prejudicial error in this 
case because of the evidence of actual knowledge on the part 
of the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claims.  See Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007).  

In this regard, the Board is aware of the veteran's 
statements made during a December 2006 VA joints examination 
and during the July 2007 hearing, during which she described 
the effects of her right shoulder disability on employability 
and daily life.  These statements indicate an awareness on 
the part of the veteran that information about such effects 
is necessary to substantiate a claim for a higher rating.  
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what is necessary to substantiate a claim.  Id. 
slip op. at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).  This showing of actual knowledge satisfies the 
first and fourth requirements of Vazquez-Flores.  

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the right shoulder disability on 
employability and daily life, the Board does not view the 
disability at issue to be impacted by the second requirement 
of Vazquez-Flores, and no further analysis in that regard is 
necessary.  

Finally, the June 2006 SOC and October 2006 SSOC set forth 
the rating criteria applicable to the right shoulder 
disability.  The veteran was accordingly made well aware of 
the requirements for increased ratings for this disability 
pursuant to the applicable rating criteria, and such action 
thus satisfies the third notification requirement of Vazquez-
Flores.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and private treatment 
records have been associated with the claims file.  In 
addition, the veteran was afforded VA examinations to 
evaluate her right shoulder disability in July 2004, August 
2005, and December 2006.  

The Board notes that, in November 2002, the veteran submitted 
VA Form 21-4142 (Authorization and Consent to Release 
Information to the Department of Veterans Affairs) in which 
she indicated that Dr. Magdovitz had treated her for her neck 
and shoulder pain.  In April 2003 the RO sent a letter to Dr. 
Magdovitz requesting records of treatment from 1991 to the 
present.  Dr. Magdovitz responded in April 2003 that the 
veteran had been treated for a chronic neck condition.  In a 
second letter, received in February 2005, Dr. Magdovitz 
indicated that the veteran was currently being treated for a 
degenerative neck condition.  These responses to requests for 
records from Dr. Magdovitz suggest that they are pertinent to 
the claim for service connection for a cervical spine 
condition, but not the claim for an increased initial rating 
for the right shoulder disability.  In light of the RO's 
April 2003 request, and Dr. Magdovitz's responses, the Board 
finds that the RO's April 2003 request for these records 
satisfies the duty to assist in regard to the claim for an 
increased initial evaluation for the right shoulder 
disability.  See 38 C.F.R. § 3.159(c)(1).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21. 

In the case of an initial rating following the grant of 
service connection, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

The veteran's right shoulder disability is evaluated as 10 
percent disabling under Diagnostic Code 5010.  Diagnostic 
Code 5010 evaluates arthritis due to trauma and states that 
such arthritis should be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate diagnostic code for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
in noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is warranted for each major joint 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The Board notes that, for the purpose 
of rating disability from arthritis, the shoulder is 
considered to be a major joint.  38 C.F.R. § 4.45.  

The normal range of motion of the shoulder is from 0 to 180 
degrees of flexion, with shoulder level being 90 degrees.  
Abduction is also from 0 to 180 degrees, with shoulder level 
at 90 degrees.  External rotation and internal rotation are 
also from 0 to 90 degrees, with 0 being shoulder level.  
38 C.F.R. § 4.71a, Plate I.  

The veteran's right shoulder was evaluated during VA 
examination in July 2004.  She gave a history of falling on 
her shoulder while in the military.  She complained of 
continued increased pain in her right shoulder, especially 
with any overhead activity.  She reported that she was 
currently employed as an administrator and that this was not 
affecting her employment.  

On examination, forward flexion of the shoulder was to 140 
degrees, with abduction to 120 degrees.  External rotation 
was to 80 degrees and internal rotation was to 50 degrees.  
She had pain with resisted abduction/external rotation, and 
there was a positive impingement sign.  There was slight 
prominence over the acromioclavicular (AC) joint.  Active 
motion did not decrease her range of motion and repetitive 
motion did not cause any fatigue or incoordination.  The 
examiner noted that the veteran's pain was elicited by very 
specific maneuvers for impingement syndrome.  X-ray of the 
right shoulder revealed a subacromial spur in the right 
shoulder with evidence of an old AC separation.  The 
pertinent impression was right shoulder impingement syndrome.  

In her November 2004 notice of disagreement (NOD), the 
veteran reported that her right shoulder condition was 
becoming increasingly worse, with incapacitating 
exacerbations of immobility limiting motion and restricting 
arm movement.  

In a March 2005 statement, the veteran indicated that she 
continued to experience right shoulder and arm pain, with 
limited shoulder movement without discomfort.  

The veteran's right shoulder was again evaluated during VA 
examination in August 2005.  The veteran described persistent 
pains in her right shoulder.  She described the pain as 7 out 
of 10, increasing to 10 out of 10 with flare-ups.  On 
examination there was no pain over the supraclavicular joint, 
but there was considerable pain over the acromioclavicular 
joint, with a high riding distal clavicle.  Flexion and 
abduction were both 0 to 160 degrees, and internal and 
external rotation were both 0 to 90 degrees.  There was a 
positive cross-arm test and a positive impingement sign.  
There was a negative apprehension test as well as a negative 
relocation test.  Distally, the veteran's neurovascular 
status was intact.  Reflexes were greater than 2+ out of 4 in 
the right upper extremity, and strength appeared to be at 
plus 5 out of 5 in the rotator cuff.  X-ray of the right 
shoulder revealed an old acromioclavicular separation with 
posttraumatic arthritis developing at the acromioclavicular 
joint, which was mild in nature.  

The pertinent impression was right shoulder acromioclavicular 
separation that has since healed with signs of impingement 
clinically.  The examiner noted that there was not weakened 
movement, but that there was excess fatigability with use 
with overhead activities.  There was no incoordination or 
evidence of instability within the right shoulder, but there 
was painful motion beyond the arcs noted during the physical 
examination.  He further noted that the veteran had a 15 
degree loss of function of range of motion with repetitive 
exercise.  

The veteran's right shoulder was most recently evaluated 
during VA examination in December 2006.  The examiner noted 
that the veteran was right-handed.  The veteran reported that 
her occupation was affected in that she had pain with sitting 
at the computer and carrying objects.  She described flare-
ups of 8 out of 10 occurring twice a month, precipitated by 
overuse, activity, overhead use, and lifting, and alleviated 
by rest, ice, medicine, and ibuprofen.  She described 
recurrent dislocation and subluxation of the right shoulder, 
and added that the joint problem adversely affected her daily 
activities in that she had difficulty exercising.  She denied 
any incapacitating episodes over the past 12 months.  

On examination of the right shoulder, abduction and forward 
flexion were both from 0 to 160 degrees.  Internal rotation 
was 0 to 90 degrees, and external rotation was 0 to 70 
degrees.  There was no acromioclavicular/supraclavicular 
joint pain and cross arm test was negative.  There were signs 
of impingement and anterior or posterior instability.  
Specifically, the examiner noted that apprehension and 
relocation tests were positive for anterior instability.  
O'Brien's test was negative and rotator cuff strength was 5 
out of 5.  There was pain with motion if the shoulder was put 
in abduction and external rotation.  November 2006 X-rays 
revealed a normal right shoulder.  The diagnosis was right 
shoulder anterior instability with superimposed impingement.  
Regarding the DeLuca factors, the examiner noted that there 
was no weakened movement, but there was excess fatigability 
with use, and incoordination within the joint with anterior 
instability.  There was pain with use and the veteran lost 10 
degrees of functional range of motion in abduction after 
repetitive exercise.  

At the July 2007 Travel Board hearing, the veteran described 
sharp, stabbing pain in the shoulder, sometimes to the point 
that she missed work.  She added that the pain went down her 
arm and into her hand.  She reported that the right shoulder 
hurt on movement and that lifting was a big problem, which 
was why she worked behind a desk as a nurse.  She added that 
the right shoulder did swell.  

Prior to December 9, 2006

For the period prior to December 9, 2006, the veteran's 
complaints regarding the right shoulder consist of pain and 
limitation of motion.  

Limitation of motion of the arm is evaluated under Diagnostic 
Code 5201.  This diagnostic code provides a 20 percent 
evaluation for limitation of motion of the major arm at 
shoulder level.  A 30 percent evaluation is warranted for 
limitation of motion of the major arm midway between the side 
and shoulder level.  A 40 percent evaluation is warranted for 
limitation of motion of the major arm to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The medical evidence during this period demonstrates flexion 
limited to no less than 140 degrees and abduction limited to 
no less than 120 degrees.  These findings do not demonstrate 
limitation of motion of the arm at shoulder level, as 
required for an increased rating of 20 percent based on 
limitation of motion.  The Board has considered the statement 
made by the August 2005 VA examiner that the veteran had a 15 
degrees loss of function of range of motion with repetitive 
exercise, however, such additional loss would also not result 
in limitation of motion of the arm at shoulder level.  
Accordingly, a higher evaluation is not warranted on the 
basis of functional impairment.  38 C.F.R. §§ 4.40, 4.45, 
4.59.  

While evaluations in excess of 10 percent are available for 
ankylosis of the scapulohumeral articulation, malunion of the 
humerus, recurrent dislocation of the humerus at the 
scapulohumeral joint, fibrous union of the humerus, false 
flail joint, flail shoulder, dislocation of the clavicle or 
scapula, or nonunion of the clavicle or scapula with loose 
movement, the medical evidence does not indicate that the 
veteran's right shoulder disability is manifested by any of 
these conditions during the period in question.  Accordingly, 
an initial evaluation in excess of 10 percent under any of 
the diagnostic codes evaluating these conditions is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 
5203.  

Since December 9, 2006

During the December 9, 2006 VA examination, the veteran 
reported recurrent dislocation and recurrent subluxation of 
the right shoulder.  On examination, apprehension and 
relocation tests were positive for anterior instability.  The 
examiner's diagnosis specifically included anterior 
instability.  Based on the foregoing, the Board finds that, 
as of the date of this VA examination, the veteran's right 
shoulder disability more nearly approximates dislocation of 
the clavicle or scapula.  As such, a 20 percent rating is 
warranted from the date of this VA examination.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  

An evaluation in excess of 20 percent based on limitation of 
motion is not warranted, as there is no evidence of 
limitation of motion of the arm midway between the side and 
shoulder level, or to 25 degrees from the side.  Rather, 
during the period in question, both abduction and forward 
flexion were 0 to 160 degrees.  As such, a rating in excess 
of 20 percent based on limitation of motion is not warranted.  
Although the December 2006 VA examiner indicated that the 
veteran lost 10 degrees of functional range of motion in 
abduction after repetitive exercise, abduction from 0 to 150 
degrees does not more nearly approximate the criteria for a 
rating in excess of 20 percent.  Accordingly, a higher 
evaluation is not warranted on the basis of functional 
impairment.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

The medical evidence since December 9, 2006 does not 
demonstrate ankylosis, recurrent dislocation of the humerus 
at the scapulohumeral joint with frequent episodes and 
guarding of all arm movements, fibrous union of the humerus, 
false flail joint, or flail shoulder.  As such, an evaluation 
in excess of 20 percent under any of the diagnostic codes 
evaluating these conditions is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200, 5202. 
 

Both Periods

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the effective date of the grant of service connection, 
the veteran's service-connected right shoulder disability has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular  basis.  See 38 C.F.R. § 3.321(b).  In this 
regard, the Board notes that the veteran's disability has not 
been objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in any assigned rating), as, 
although the veteran reported during the July 2007 Travel 
Board hearing that she sometimes missed work because of her 
right shoulder disability, she has nevertheless maintained 
employment as a nurse.  There also is no objective evidence 
that the disability has warranted frequent periods of 
hospitalization, or that it has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Additionally, the Board notes that, while, resolution of 
reasonable doubt the veteran's favor in assigning a 20 
percent rating from December 9, 2006 is warranted, the 
preponderance of the evidence is against assignment of a 
rating greater than 10 percent prior to that date, or a 
rating greater than 20 percent after that date.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

ORDER

An initial rating in excess of 10 percent for a right 
shoulder disability, prior to December 9, 2006, is denied. 

A 20 percent rating for a right shoulder disability, from 
December 9, 2006, is granted.  


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. 
Cir. 2003).

In February 2005, the Dr. Magdovitz submitted a letter in 
which he stated that the veteran reported a shoulder injury 
in service due to a fall.  Dr. Magdovitz opined that this 
type of injury could have caused the degenerative neck 
condition for which she was currently being treated.  This 
opinion suggests a nexus between the veteran's current 
cervical spine condition and service.  

In an August 2005 VA spine examination, the examiner 
diagnosed chronic cervical strain with mild traumatic 
arthritis by X-ray.  He noted that he had been asked to 
evaluate the veteran for cervical brachial syndrome, of which 
there was no evidence by her report, by the history obtained, 
or by physical examination or nerve conduction studies.  
Regardless, the examiner stated that, with no documentation 
of cervical injury during her military service, he could not 
say with confidence that this occurred during active duty, 
therefore, he thought it was not likely that her chronic neck 
pain was directly related to her military service.  

While the letter from Dr. Magdovitz suggests a nexus between 
the veteran's current cervical spine disability and service, 
the opinion of the August 2005 VA examiner weighs against 
such a nexus.  However, in discussing the rationale for his 
opinion, the VA examiner indicated that his conclusion was 
based on the absence of documentation of cervical injury 
during military service.  

However, the veteran has consistently reported, as she is 
competent to do, that she hurt her neck when she fell in 
service.  Washington v. Nicholson, 19 Vet. App. 362 (2005); 
38 C.F.R. § 3.159(a)(2).  The Court has held that VA 
examination is inadequate if the examiner does not take into 
account the veteran's competent report of in service events.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Under these circumstances, the Board finds that the claims 
file should be returned to the August 2005 VA examiner for an 
opinion regarding whether it is at least as likely as not 
that the veteran has a current disability of the cervical 
spine which is etiologically related to her reported in-
service fall, or is otherwise related to service.  
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).    

As noted above, April 2003 and February 2005 letters from Dr. 
Magdovitz indicate that the veteran was receiving treatment 
for her neck.  The veteran most recently reported during the 
July 2007 Travel Board hearing that she had seen her 
chiropractic physician for neck treatment on the morning of 
the hearing.  However, no records from Dr. Magdovitz, other 
than the two letters referenced above, have been associated 
with the claims file.  VA has a duty to obtain these records.  
Massey v. Brown, 7 Vet App 204 (1994).

The veteran's right knee was evaluated during July 2004, 
August 2005, and December 2006 VA examinations.  All of these 
examinations revealed full range of motion and no 
instability.  However, during the July 2007 Travel Board 
hearing, the veteran reported both limitation of motion and 
giving way in the right knee.  
The veteran is entitled to a new VA examination where there 
is evidence (including her statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

The Board finds that the veteran's July 2007 testimony 
reflects a worsening of her right knee disability.  She 
should be afforded a new VA examination to ascertain the 
current severity of this disability.  

Finally, the Board notes that, as discussed above, during the 
pendency of this appeal the Court issued a decision regarding 
VCAA notice in claims for increased ratings in Vazquez-Flores 
v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  
While the veteran was provided with VCAA notice regarding her 
claim for an increased rating for the right knee disability 
in January 2005, this letter did not contain the level of 
specificity set forth in Vazquez-Flores.  As the claim is 
being remanded for further development, the veteran should be 
provided with such notice in separate correspondence.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), in compliance with 
Vazquez-Flores v. Peake (cited to and 
discussed above).  

2.  Obtain all records of the veteran's 
treatment for a cervical spine disability 
from Dr. Magdovitz.  

3.  After the above development is 
completed, return the claims file to the 
examiner who conducted the August 2005 VA 
spine examination.  If the examiner is no 
longer available, another examiner may 
prepare an addendum.  

The examiner should review the report of 
examination and the claims file and 
should opine as to whether it is at least 
as likely as not (50 percent probability 
or more) that the veteran has a current 
cervical spine disability which began 
during, or is otherwise the result of a 
disease or injury, during service, to 
specifically include the reported in-
service fall.  The examiner is advised 
that the veteran is competent to report 
this in-service injury.  A complete 
rationale for any opinion expressed 
should be included in the report.  

4.  Schedule the veteran for a VA 
examination to determine the current 
level of impairment due to the service 
connected right knee disability.    

The claims folder should be made 
available to the examiner for review 
prior to the examination and the examiner 
is requested to acknowledge such review 
in the examination report or in an 
addendum.

All necessary tests and studies should be 
accomplished and all clinical 
manifestations should be reported in 
detail.  

The examination report should include the 
degrees of flexion and extension.  The 
examiner should note whether there is 
recurrent subluxation or lateral 
instability (and, if so, whether it is 
slight, moderate, or severe).  The 
examiner should also note whether there 
is any ankylosis, dislocated semilunar 
cartilage with frequent episodes of 
locking, pain, and effusion into the 
joint, and should describe any impairment 
of the tibia and fibula, to include 
nonunion or malunion.  

The examiner should also determine 
whether the right knee disability is 
manifested by weakened movement, excess 
fatigability, incoordination, pain, or 
flare ups.  Such inquiry should not be 
limited to muscles or nerves.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to weakened movement, 
excess fatigability, pain, 
incoordination, or flare ups.  

5.  After ensuring that the development 
is complete, re-adjudicate the claims.  
If either claim is not fully granted, 
issue a supplemental statement of the 
case before returning the claim to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


